DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 27 December 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of RU2235456 as it is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130 and 230.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 29, the phrase “is preferably” is indefinite as it is unclear if applicant is attempting to positively claim this feature or if it is merely optional.
For claim 38, the phrase “preferably” is indefinite as it is unclear if applicant is attempting to positively claim this feature or if it is merely optional.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a force transmission means” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “force transmission” without reciting sufficient structure to achieve the function.  Furthermore, claim limitation “force exertion means” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “force exertion” without reciting sufficient structure to achieve the function.
Since this claim limitation invokes 35 U.S.C. 112(f) claims 28-51 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: For the force transmission means the invoked structure are lugs or cams that have a wedge-like shape and also having an undercut (¶68).  For the force exertion means the invoked structure is a threaded bolt (¶87).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-29, 34-39, 42-47 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,667,713 to Wright (Wright).
Concerning claim 28, Wright discloses a knife insert for use with a knife carrier, the knife insert comprising 
at least one blade portion (90, 94); 
a retention portion (82) configured to interface with a corresponding receiving portion of the knife carrier; 
a force transmission means (88 as it is both wedge shaped and has an undercut along the sides) configured to introduce a preload from the knife carrier to the knife insert, wherein the preload is configured to force the retention portion against the receiving portion along a length of the blade portion and thereby removably hold the knife insert in place in the knife carrier.
Concerning claim 29, Wright discloses the middle plane of the blade portion (90, 94) has an initial curvature along a length from a first end to a second end of the blade portion, wherein the initial curvature is preferably substantially arch shaped.
Concerning claim 34, Wright discloses the retention portion (82) extends along and adjacent the blade portion (90, 94).
Concerning claim 35, Wright discloses the retention portion (82) is a groove in the knife insert which is configured to receive a corresponding key of the knife carrier.
Concerning claim 36, Wright discloses the retention portion is a key (84, 86) which protrudes from the knife insert and is configured to be received in a corresponding groove in the knife carrier.
Concerning claim 37, Wright discloses the first force transmission means (88) is configured to introduce a compressive or a tensile force as the preload.
Concerning claim 38, Wright discloses a knife carrier for use with a knife insert, preferably a delimb arm for a tree processing head, the knife carrier comprising 
a receiving portion (68, 112) configured to receive a corresponding retention portion of the knife insert; 
force exertion means (98, 116) configured to exert a preload onto the knife insert, wherein the preload is configured to force the retention portion against the receiving portion along a length of the blade portion and thereby removably hold the knife insert in place in the knife carrier.
Concerning claim 39, Wright discloses the force exertion means includes a tensioner (98 or 116) and a stop member (74 or 110).
Concerning claim 42, Wright discloses the receiving portion (68) of the knife carrier has a shape that is substantially corresponding to an initial curvature of a blade portion of the knife insert, or has a slightly amplified curvature.
Concerning claim 44, Wright discloses the receiving portion is substantially formed as a key (50, 56) and is configured to receive a corresponding groove (82) of the knife insert.
Concerning claim 45, Wright discloses the receiving portion is a groove (70) and is configured to receive a corresponding key protruding from the knife insert.
Concerning claim 46, Wright discloses a Method of installing a knife insert to a knife carrier, the knife insert comprising a retention portion and force transmission means, the knife carrier comprising a receiving portion and force exertion means, the method including the steps of 
engaging the retention portion (82) of the knife insert (80) and the receiving portion (68, 112) of the knife carrier (50); 
engaging the force transmission means (88) of the knife insert and the force exertion means (98, 116) of the knife carrier; 
activating the force exertion means to force the retention portion against the receiving portion along a length of the blade portion and to exert a preload on the force transmission means and thus on a blade portion of the knife carrier (see figures 4 and 7 and 9); 
locking the force exertion means (via 130) to maintain the preload and to removably hold the knife insert in place in the knife carrier.
Concerning claim 47, Wright discloses the middle plane of the blade portion (90, 94) has an initial curvature along a length from a first end to a second end of the blade portion, wherein the initial curvature is preferably substantially arch shaped, and wherein the receiving portion (68, 56, 70) of the knife carrier has a shape that is substantially corresponding to the curvature of the blade portion or has a slightly amplified curvature.
Concerning claim 50, Wright discloses the force exertion means includes a tensioner (98, 116) and a stop member (at 74).

Allowable Subject Matter
Claims 30-33, 48-49 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 30 and 48-49, the prior art does not disclose that the preload acts to alter the initial curve of the blade portion.  For claim 32, the prior art does not disclose the force transmission means includes a first force transmission means at or near the first end of the insert and a second at or near the second end of the insert.  For claim 51, the prior art does not disclose the tensioner is a rotary eccentric.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,460,212 which discloses a knife insert (90) with a blade portion (96), a retention portion (at the bottom) and a structure (94) capable of transmitting force but that structure is neither wedged shaped or has an undercut.  Similarly, U.S. Patent No. 4,709,737 discloses a knife insert (23)  with a blade portion (25, 26), a retention portion (24) and a structure (28) capable of transmitting force.  But again this structure (28) is not wedge shaped or has an undercut (i.e. to cut away material from the underside of an object so as to leave an overhanging portion in relief).  U.S. Patent No. 6,244,312 is similar to the other references and it’s structure (8) for transmitting force does not have the required shape.  Finally, U.S. Patent No. 9,168,672 discloses a knife insert (20) with force retention means (51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
12/15/2022